                  Case 2:16-cr-00007-RSM Document 475 Filed 01/04/21 Page 1 of 2




 1                                                  CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
 4
                                  UNITED STATES DISTRICT COURT
 5
                                 WESTERN DISTRICT OF WASHINGTON
 6                                         AT SEATTLE

 7
     UNITED STATES OF AMERICA,                      ) No. CR16-007RSM
 8                                                  )
                         Plaintiff,                 ) ORDER GRANTING MOTION TO
 9                                                  ) FILE OVERLENGTH REPLY
                    v.                              )
10                                                  )
     LONNIE GENE LILLARD,                           )
11                                                  )
                         Defendant.                 )
12                                                  )
13              Upon the motion of the Defense to file an Overlength Reply to the Government’s

14   Response to Motion for Compassionate Release in excess of the six-page limitation

15   imposed by Local Rule 12(b)(5) of the Rules of the United States District Court for the

16   Western District of Washington,

17              IT IS HEREBY ORDERED that leave of court is hereby granted for the

18   defendant to file a Reply with regard to its Motion for Compassionate Release not to

19   exceed 11 pages.

20
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

                                                                 FEDERAL PUBLIC DEFENDER
           ORDER GRANTING MOTION                                    1601 Fifth Avenue, Suite 700
           TO FILE OVERLENGTH REPLY                                           Seattle, WA 98101
           (Lonnie Gene Lillard; CR16-007RSM) - 1                                 (206) 553-1100
              Case 2:16-cr-00007-RSM Document 475 Filed 01/04/21 Page 2 of 2




 1          IT IS SO ORDERED.
 2          DONE this 4th day of January, 2021.
 3
 4                                              A
                                                RICARDO S. MARTINEZ
 5                                              CHIEF UNITED STATES DISTRICT
                                                JUDGE
 6   Presented by,
 7
     s/ Gregory Murphy
 8   Assistant Federal Public Defender
     Attorney for Lonnie Gene Lillard
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                            FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION                                   1601 Fifth Avenue, Suite 700
       TO FILE OVERLENGTH REPLY                                          Seattle, WA 98101
       (Lonnie Gene Lillard; CR16-007RSM) - 2                                (206) 553-1100
